Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berke (US 2,406,527).
	Berke discloses an arch member A comprising a first arch coupling member l formed as a slotted portion and a second arch coupling member l formed as a slotted portion.  Berke further discloses first and second anchors B wherein each anchor includes a slot formed at 28 (note particularly Figures 2 and 3) and a base 32 adapted to connect the anchors to a surface of the tooth.  The Berke first and second arch coupling members l are releasably connected to the 
	In regard to claim 3, the manner in which applicant intends for the slotted portion l to be formed fails to impose an objectively ascertainable structural distinction from the Berke slotted portion l.  In regard to claim 11, Berke illustrates in Figures 8 and 10 the slot of the anchor pushing on and providing a compressive force on the arch member coupling surrounding the slotted portion.     In regard to claim 14, a curved arch shape “non-linear” – moreover, attention is further directed to Berke Figure 7 illustrating a nonlinear shape at 58 and 60.  In regard to claim 16 and 17, note the U-shaped groove at 58 and 60 in Figure 7.  

Claims 1-10, 13-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss (US 3,987,547).
In Figure 4 Moss discloses an orthodontic appliance having an arch member 48 with first and second arch member couplings formed as slots in the arch member.  Moss further discloses first and second anchors 10 having slots (on the outer edges) and a base for attachment to a tooth.  In regard to claim 3, the manner in which applicant forms the slotted portion openings in arch member 48 fails to impose any objectively ascertainable structural distinction from the device disclosed by Moss.  In regard to claim 16, the narrowed portions of the arch member 48 between the slotted coupling portions form a rough U-shape that meets the broadly stated U-shaped groove limitation.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berke ‘527  (US 2,406,527) in view of Berke ‘367 (US 2,705,367).
Berke ‘527 as set forth above fails to disclose the claimed protuberance proximate to the first ach coupling member that limits mesio-distal movement.  Berke, however, in a later modification ‘367 teaches forming the members 40 that separate the slots l as a protuberances/links 30 (note particularly Figure 2) which allow for multiple adjustments “to meet and solve many different situations” (note e.g. column 4, lines 24-30).  To have formed the members 40 of Berke ‘527 as protrubances/links 30 in order to allow for greater adjustments as taught by Berke ‘367 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
	


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	 
/RALPH A LEWIS/             Primary Examiner, Art Unit 3772                                                                                                                                                                                           
 (571) 272-4712